Citation Nr: 1548396	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-45 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy as secondary to diabetes mellitus.  

2.  Entitlement to service connection for hypertension as secondary to diabetes mellitus.  

3.  Entitlement to service connection for sleep apnea as secondary to diabetes mellitus and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2014 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the April 2009 decision the RO, which is the agency of original jurisdiction (AOJ), denied service connection for hypertension and determined that a previously denied claim for service connection for the left leg peripheral neuropathy could not be reopened.  The Board reopened the claim in a July 2014 decision.  In the June 2014 decision, the AOJ denied service connection for sleep apnea.  

The Board denied the Veteran's appeal as to the left leg peripheral neuropathy claim in the July 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that part of the July 2014 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In July 2014, the Board remanded the hypertension issue to the AOJ for VA to provide a medical examination, including obtaining a relevant medical opinion.  The AOJ completed that development and furnished to the Veteran and his representative a Supplemental Statement of the Case (SSOC) in October 2014.  That same month, VA received an expedited processing waiver of the 30 day waiting period signed by the Veteran's representative.  This document did not include argument as to the issue but it asks that the Board proceed with the adjudication of the Veteran's appeal.  The Board will therefore do so without delay.  

The Board has reviewed the portion of the claims file stored in electronic form - in the Veterans Benefits Management System and the Virtual VA system, as well as a hardcopy temporary file.  It has thus ensured a full review of all evidence of record.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left lower extremity peripheral neuropathy was caused by his diabetes mellitus.  

2.  The Veteran's hypertension did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by his service-connected diabetes mellitus, and was not otherwise caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity peripheral neuropathy have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

2.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

      Left lower extremity peripheral neuropathy

The Veteran contends that his left lower extremity peripheral neuropathy was caused by his diabetes mellitus or the medication that he takes for his diabetes mellitus.  

VA treatment document a current diagnosis of peripheral neuropathy of the left lower extremity.  

There is medical nexus evidence favorable and unfavorable to a finding that the Veteran's left leg peripheral neuropathy is caused by his diabetes mellitus.  Unfavorable evidence includes December 2006, March 2009, September 2010, and March 2011 VA compensation and pension (C&P) neurology examination reports.  All of these reports were authored by the same examiner.  In the December 2006 report, the examiner found that the Veteran's peripheral neuropathy is not consistent with diabetic peripheral neuropathy.  He explained this in terms of the length of time the Veteran had diabetes, his blood sugar levels, and that his neuropathy was not consistent with distal symmetric polyneuropathy which his diabetic neuropathy.  The same examiner offered essentially the same opinion in the March 2009 examination report and a less expository rationale in the September 2010 report.  The March 2011 report in the claims file does not include a rationale or conclusion other than to state that the assessment was non-physiologic sensory loss and the need for an electromyograph to verify the presence or absence of diabetic neuropathy.    

There is also a May 2012 VA C&P examination report addressing the Veteran's diabetes mellitus.  That examiner, a different one than the one who conducted the earlier examinations, indicated that he did have symptoms attributable to diabetic peripheral neuropathy and included that he had symptoms involving his left lower extremity.  The examiner also stated that it would be mere speculation to state that he had peripheral neuropathy and referred to lack of effort by the Veteran during the examination and well controlled blood sugars.  Finally, she stated that she could not resolve the nexus issue without resort to mere speculation.  In this report, the examiner stated that the Veteran was unable to complete a previously ordered electromyograph because he was unable to tolerate the testing.  

In contrast, an August 2014 VA neurology outpatient note, signed by a resident physician and cosigned by the examiner who examined the Veteran multiple times, stated that the Veteran's neurology examination was consistent with diabetes mellitus neuropathy.  Additionally, February and June 2014 neurology outpatient notes signed by a different resident and cosigned by a different neurology staff physician, state that the Veteran's neuropathy is consistent with diabetes mellitus neuropathy.  This refers to neuropathy of his foot as well as his hands and the Board concludes that the left foot is what was reported as the Veteran has been reporting left lower extremity neuropathy for some time.  

There are also private treatment records from Care First from July 2009 that indicate a diagnosis of diabetes mellitus with peripheral neuropathy.  

The Board finds that the evidence is in equipoise as to whether the Veteran's left lower extremity neuropathy is caused by his diabetes mellitus.  In this regard, and significantly, the examiner who provided several of the negative opinions later cosigned a report indicating that the peripheral neuropathy was due to the Veteran's diabetes mellitus.  The May 2012 examiner's opinion is internally contradictory and the rationale regarding effort on the question of whether he does have peripheral neuropathy is not afforded much weight because it does not appear to be well supported.  Finally, she concluded that she could not resolve the nexus question without regard to mere speculation.  That opinion is therefore of little probative value.  Additionally, there appears to be agreement by multiple physicians that the Veteran does have peripheral neuropathy and that it is due to his diabetes mellitus.  Given these facts, and notwithstanding the absence of rationale in much of the evidence, the Board finds the evidence on the nexus question to be in equipoise.  Hence, the appeal as to this issue must be granted.  

      Hypertension

VA received the Veteran's claim of entitlement to service connection for diabetes mellitus in January 2006.  Service connection was granted for diabetes mellitus in an April 2006 rating decision.  In September 2008, VA received the Veteran's claim of entitlement to service connection for hypertension due to diabetes mellitus.  

VA afforded the Veteran a relevant examination in March 2009.  The examiner indicated review of the Veteran's claims file and accurately stated that he had been diagnosed with diabetes mellitus three years earlier and had a three year history of hypertension.  The examiner stated that the Veteran's renal function had been normal and had no symptoms, such as weakness or anorexia, related to renal dysfunction.  The examiner diagnosed essential hypertension and stated that it was unrelated to his diabetes mellitus.  No rationale was provided for this conclusion. 

Recognizing that the VA opinion lacking rationale was inadequate, the Board remanded the hypertension issue to the AOJ in July 2014 to afford the Veteran another examination and obtain an adequate medical opinion.   

VA provided the examination and obtained the medical opinion in September 2014.  The examiner indicated that he had reviewed the Veteran's claims file.  The examiner made a finding that the Veteran's renal function was intact.  He provided a medical opinion that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus.  The examiner explained that there were no private treatment records showing the onset of his claimed hypertension and noted that pharmacy records show that he was placed on lisinopril in May 2008 by VA in response to his request to have his blood pressure medication filled at a VA pharmacy.  This is consistent with what the Board finds upon review of the claims file.  

After explaining that without a dated diagnosis of record it is possible that the Veteran may have been on an antihypertensive medication as a prophylactic measure, the examiner stated "[i]n any event, the Veteran's T2DM has not occasioned diabetic nephropathy with renal insufficiency that would aggravate HTN, let alone cause HTN."  The examiner went on to explain that the Veteran is on a low dose of ARB, his hypertension is uncomplicated and benign, and the etiology of his hypertension is essential.  

Essential is defined as "idiopathic, said of a disease."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 649 (32nd ed. 2012).  Idiopathic is defined as "of unknown cause or spontaneous origin."  Id. at 912.  Essential hypertension is defined as hypertension occurring without discoverable organic cause."  Id. at 896.  

The Board finds this opinion to be adequate and probative evidence against the claim of causation or aggravation of the Veteran's hypertension by his diabetes mellitus.  The rationale provided is compelling as it is based in medical principles concisely but adequately explained by the examiner.  

The Board recognizes that the Veteran has alleged a different timing of the onset of his diabetes than what is documented in the record.  The examiner's rationale ultimately does not depend on the timeline but rather on the lack of renal involvement.  This is clear from the discussion about timing and medication followed by the words "in any event" and an explanation based on the lack of renal involvement.  The timeline therefore does not appear significant.  

In a July 2010 statement, the Veteran reported that his hypertension developed approximately one year after he was diagnosed with diabetes and that his doctor had indicated that his hypertension is likely related to his diabetes.  The Board has considered both of these statements.  The statements must be analyzed separately.  First, the Board addresses the Veteran's own opinion, then addresses his report of what a physician indicated to him.  

The Board finds that providing a competent nexus opinion on the question at issue requires medical expertise not possessed by the Veteran.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

As to the Veteran's own opinion, the Board finds that it is not competent evidence in because the nexus question is a complex one in this case and not one that can be answered by observation with the five senses or by knowledge in the possession of a person who does not have expertise in medicine.  One cannot simply observe one's self and determine what caused his or her hypertension.  Although the Veteran appears to offer a timing explanation, i.e., one based on when he first was found to have hypertension relative to when he was found to have diabetes, there is no indication that the timing if of significance.  Given the negative VA opinion it appears that the timing is not a fact that is of significant importance in determining what cause his hypertension in this case.  It is well known that the cause of medical condition, such as hypertension, is the subject of extensive research by scientists and medical professionals.  It is therefore not something in the realm of knowledge of a layperson.  Rather it is a complex matter that requires expertise to competently address.  For these reasons, the Board finds that the Veteran's nexus opinion is not competent evidence.  

Now the Board turns to what the Veteran recalls that a doctor told him.  He is certainly competent to report what a doctor told him.  However, there is no meaningful context for this statement; i.e., whether what the doctor told him was a thought-out opinion or that the doctor actually said.  It is also not clear that the Veteran accurately remembers exactly what the doctor.  It is unclear what measure of probability the doctor actually used.  Without the statement itself from the doctor there are too many unknowns to afford this report much probative value, certainly not the value approaching that which the actual statement and supporting rationale of the VA examiner warrants.  

It is noted that VA has provided notice to the Veteran that he can submit evidence to VA.  He has not submitted an opinion from a private physician in this regard and the records that have been obtained for him from private providers include no such nexus opinion.  

The most probative evidence of record as to whether the Veteran's diabetes mellitus caused or aggravated his hypertension is the September 2014 opinion.  Therefore, the preponderance of evidence is against a finding that his diabetes mellitus caused or aggravated his hypertension.  

Service treatment records make no mention of hypertension and do not include blood pressure readings that indicate that the Veteran had hypertension under VA's definition of the condition.  The evidence does not show that he had hypertension within one year of separation from active service.  Indeed, the Veteran's own report provides evidence against granting service connection based on in-service onset of hypertension or manifestation within one year of separation from active service because he reports that his hypertension had onset in approximately 2005.  

For these reasons, the Board finds that the preponderance of evidence is against granting service connection for hypertension on any theory of entitlement reasonably raised by the record.  Hence, the appeal as to this issue must be denied. There is no reasonable doubt to be resolved in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letters sent to the Veteran in October 2008 and February 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA and private treatment records are associated with the claims file.  VA provided an adequate examination as to the hypertension issue in September 2014, including obtaining an adequate medical opinion.  

There has been compliance with the July 2014 Board Remand.  In this regard, VA provided the hypertension examination in September 2014 and the AOJ readjuciated the hypertension claim in an SSOC furnished the following month.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Entitlement to service connection for left lower extremity peripheral neuropathy is granted.  

Entitlement to service connection for hypertension, to include as secondary to diabetes, is denied.  


REMAND

The AOJ denied service connection for sleep apnea in a March 2013 rating decision and again in a June 2014 decision.  In April 2015, within one year of the June 2014 decision, VA received an NOD with the June 2014 denial.  The record does not show that the disagreement has been resolved or that the AOJ has furnished a Statement of the Case (SOC) to the Veteran and his representative on this issue.  The Board must therefore remand this issue for the AOJ to furnish the SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2015).  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SOC in response to his April 2015 NOD with the June 2014 denial of service connection for sleep apnea.  Return this issue to the Board only if the Veteran perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


